Citation Nr: 9914303	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-34 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a low back injury with nondisplaced fracture, 
transverse process L1.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to January 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The appellant offered testimony at a hearing on appeal before 
the undersigned Member of the Board, sitting at the RO, in 
March 1999.  Pursuant to 38 C.F.R. § 20.701, an employee of 
the RO assisted the veteran in the presentation of his 
testimony at the hearing.  A copy of the transcript is of 
record.


REMAND

The veteran contends that his service-connected residuals of 
a low back injury are more disabling than the current 10 
percent evaluation reflects, thereby warranting an increased 
evaluation.

During his March 1999 personal hearing before the undersigned 
Member of the Board, the veteran testified that his service-
connected back disorder has prevented him from obtaining 
employment in which he could increase his income.  He also 
testified that his back disorder had not changed since the 
April 1996 VA examination.  However, when questioned about 
how far the veteran could bend forward without pain; his 
response was "probably midway down."  

38 C.F.R. § 4.40 provides that it is essential that the 
examination on which the ratings are based adequately portray 
any functional loss which may be due to pain.  In other words 
the impact of the pain must be considered in making a rating 
determination.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  When evaluating a 
service-connected disability involving the musculoskeletal 
system, adequate consideration must be given to whether the 
rating addresses functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.

The April 1996 report of VA examination does not adequately 
address the extent to which the veteran's back pain affects 
his ability to function.  The examination report reflects 
that the veteran presented complaints of recurrent low back 
pain and that he had been seen for complaints of low back 
pain on several occasions at that medical facility.  The 
examiner found that there was no paraspinal muscle spasm or 
tenderness on examination, and he reported range of motion 
for the lumbar spine.  However, the examiner did not comment 
on the veteran's complaints of recurrent low back pain or 
indicate the extent to which pain affects the veteran's 
ability to function.  Likewise, the examiner did not indicate 
whether or not the motion achieved was pain free, i.e., 
whether the motion reported was indicative of the veteran's 
functional range of motion.  Accordingly, the Board finds 
that another examination is appropriate.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the issue on appeal pending a 
remand of the case to the RO for the following development:

1. The RO should request the veteran to 
identify all medical care providers 
who have treated him for his back 
since June 1994.  The RO should obtain 
medical records from all sources 
identified by the veteran.

2. Thereafter, the appellant should be 
afforded an orthopedic examination to 
assess the status of the residuals of 
his low back injury with nondisplaced 
fracture, transverse process L1.  The 
claims folder should be made available 
to the examiner.  Any indicated 
diagnostic studies should be 
accomplished.  All subjective 
complaints and objective findings 
should be reported in detail.  The 
function range of motion of the lumbar 
spine, i.e., that motion the veteran 
can achieve without pain, should be 
recorded in numbers of degrees.  The 
examiner should specifically designate 
any portion of the arcs of motion 
which are painful.  The examiner 
should also comment on the absence or 
presence of any related pain, 
swelling, muscle atrophy, neurological 
abnormalities, instability, locking of 
the joints, or the like, as well as 
the effect of the veteran's service-
connected residuals of a low back 
injury on his ability to perform 
average employment in a civil 
occupation.

3. The RO should review the examination 
report to ensure complete compliance 
with this remand, to include all 
requested findings and opinions.  
Otherwise, the report must be returned 
to the examiner for corrective action.

4. Thereafter, the RO should readjudicate 
the claim for an evaluation in excess 
of 10 percent for residuals of a low 
back injury with nondisplaced 
fracture, transverse process L1, with 
consideration of the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59.

If the benefit sought on appeal continues to be denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case and should be given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  No action is required of the veteran until he 
receives further notice.  By this remand, the Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


